EXHIBIT 10.3

PLACEMENT AGENT AGREEMENT

October 27, 2010

Noble Financial Capital Markets
6501 Congress Avenue, Suite 100
Boca Raton, FL 33487

Ladies and Gentlemen:

          1. Agreement to Act as Placement Agent; Placement of Securities: On
the basis of the representations, warranties and agreements of iBio, Inc. (the
“Company”) herein contained, and subject to all the terms and conditions of this
Agreement:

          1.1 The Company has authorized Noble International Investments, Inc.
d/b/a Noble Financial Capital Markets (“Noble Financial”), (the “Placement
Agent”) to act as its exclusive agent to solicit offers for the purchase of all
or part of the Common Stock and Warrants (the “Units”) from the Company in
connection with the proposed offering of the Units (the “Offering”). The
Offering is on a “best efforts” $6,000,000 minimum and $8,000,000 maximum basis
through October 29, 2010, subject to a 30-day extension if mutually agreed upon
by the Company and the Placement Agent.

          1.2 The Placement Agent shall use its commercially reasonable efforts
to assist the Company in obtaining performance by each Purchaser, as defined in
the Securities Purchase Agreements (“SPAs”), whose offer to purchase the Units
was solicited by the Placement Agent and accepted by the Company, but the
Placement Agent shall not, except as otherwise provided in this Agreement, be
obligated to disclose the identity of any potential Purchaser or have any
liability to the Company in the event any such purchase is not consummated for
any reason. Under no circumstances will the Placement Agent be obligated to
purchase any Units for its own account and, in soliciting purchases of the
Units, the Placement Agent acted solely as the Company’s agent and not as a
principal.

          1.3 Offers for the purchase of the Units were solicited by the
Placement Agent as agent for the Company at such times and in such amounts as
the Placement Agent deemed advisable. The Placement Agent communicated to the
Company, orally or in writing, each reasonable offer to purchase the Units
received by the Placement Agent as agent of the Company. The Company shall have
the sole right to accept offers to purchase the Units and may reject any such
offer, in whole or in part. The Placement Agent has the right, in its discretion
reasonably exercised, without notice to the Company, to reject any offer to
purchase the Units received by the Placement Agent, in whole or in part, and any
such rejection shall not be deemed a breach of this Agreement.

--------------------------------------------------------------------------------



          1.4 (a) The Units are being sold to the Purchasers at a price of $2.00
per share. Each Unit consists of one share of common stock (“Common Stock”) and
one warrant exercisable at $2.20 per share (“Warrants”). The purchases of the
Units by the Purchasers shall be evidenced by the execution of the SPAs by each
of the Purchasers and the Company.

                 (b) As compensation for services rendered to the Company, on
each Closing Date (as defined in this Agreement):

                              (i) the Company shall cause the Escrow Agent to
pay to the Placement Agent by wire transfer of immediately available funds to an
account or accounts designated by the Placement Agent, an amount (the “Placement
Fee”) equal to 7.0% of the gross proceeds received by the Company from the sale
of the Units on such Closing Date.

                              (ii) the Placement Agent shall have the right to
purchase, for $.0001 each, cashless exercise warrants to purchase Common Stock
equal to the aggregate gross proceeds received from a sale of Securities (as
defined in the SPAs) divided by the Company’s closing Common Stock price on each
applicable Closing Date multiplied by 7%. Such warrants will have a term of five
years and have an exercise price equal to 100% of the closing price of the
Company’s Common Stock on each applicable Closing Date. Such warrants will be
transferable to the Placement Agent’s employees and affiliates. The Placement
Agent and its transferees shall also be granted one time piggyback registration
rights with respect to the Securities underlying such warrants.

                              (iii) the Placement Agent will be entitled to a
warrant exercise fee equal to (i) a cash fee of 4% for the gross proceeds
received by the Company for the exercise of any warrants issued to Purchasers in
transactions for which the Placement Agent acted as placement agent including
the Warrants issued to the Purchasers and (ii) cashless exercise warrants to
purchase Common Stock for $.0001 each, equal to the aggregate gross proceeds
received from the exercise of such warrants divided by the Company’s closing
Common Stock price on the date of each exercise multiplied by 4%. Such warrants
will have a term of five years and have an exercise price equal to 100% of the
Company’s closing Common Stock price on the applicable warrant exercise date.

          1.5 No Units which the Company has agreed to sell pursuant to this
Agreement and SPAs shall be deemed to have been purchased and paid for, or sold
by the Company, until the Units shall have been released by the Escrow Agent and
delivered to the Purchaser thereof against payment by such Purchaser. If the
Company shall default in its obligations to deliver the Units to a Purchaser
whose offer it has accepted, the Company shall indemnify and hold the Placement
Agent harmless against any loss, claim, obligation, contingency, damage, cost,
liability or expense (including reasonable attorney’s fees and expenses),
including all judgments, amounts paid in settlements, court costs and costs of
preparation and investigation (“Losses”) arising from or as a result of such
default by the Company in accordance with the procedures set forth in this
Agreement.

          1.6 The Placement Agent will prepare a Form D and such other filings
as may be required under applicable Blue Sky Laws and deliver them to the
Company for execution. Upon

--------------------------------------------------------------------------------



receipt of the executed documents and funds for any required filing fees, the
Placement Agent will make the necessary filings.

          2. Representations and Warranties of the Company: The Company
represents and warrants to, and agrees with, the Placement Agent and the
Purchasers that:

                    (a) At the date of this Agreement and at each Closing Date,
the SEC Documents (as defined in the SPAs) the June Registration Statement (as
defined in the SPAs) and the SPAs (collectively, the “Offering Documents”)
conformed and will conform in all material respects to the requirements of the
Securities Act of 1933 (the “Securities Act”) and the Rules and Regulations (to
the extent applicable) and the Securities Exchange Act of 1934 (the “Exchange
Act”) (to the extent applicable) and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; at
the time the Offering Documents were issued and at each Closing Date, the
Offering Documents conformed and will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations (to the extent
applicable) and did not and will not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

                    (b) The Company and each of its Subsidiaries (as defined in
this Agreement) have been duly organized and are validly existing as
corporations in good standing (or the foreign equivalent thereof) under the laws
of their respective jurisdictions of organization. The Company and each of its
Subsidiaries are duly qualified to do business and are in good standing as
foreign corporations in each jurisdiction in which their respective ownership or
lease of property or the conduct of their respective businesses requires such
qualification and have all power and authority (corporate or other) necessary to
own or hold their respective properties and to conduct the businesses in which
they are engaged, except where the failure to so qualify or have such power or
authority (i) would not have, singularly or in the aggregate, a material adverse
effect on the condition (financial or otherwise), results of operations, assets,
business or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) impair in any material respect the ability of the Company to perform its
obligations under this Agreement or to consummate any transactions contemplated
by the Agreement or the Offering Documents (any such effect as described in
clauses (i) or (ii), a “Material Adverse Effect”).

                    (c) The Company has the full right, power and authority to
enter into this Agreement, each of the SPAs dated as of the date hereof by and
among the Company and the Placement Agent and that certain Escrow Agreement (the
“Escrow Agreement”) among the Company and the escrow agent named therein and to
perform and to discharge its obligations hereunder and thereunder; and each of
this Agreement, the SPAs and the Escrow Agreement has been duly authorized,
executed and delivered by the Company, and constitutes a valid and binding
obligation of the Company enforceable in accordance with its terms.

                    (d) The Units to be issued and sold by the Company to the
Purchasers hereunder and under the SPAs have been duly and validly authorized
and, when issued and delivered against payment therefor as provided herein and
the SPAs, will be duly and validly issued, fully paid and nonassessable free and
clear of all lien, charge, claim, encumbrance,

--------------------------------------------------------------------------------



security interest, right of first refusal, preemptive right or other
restrictions of any kind, other than restrictions on transfer of securities
arising under federal or state securities laws and regulations (collectively,
“Liens”) and free of any preemptive or similar rights.

                    (e) The Company has an authorized capitalization as set
forth in the SPAs, and all of the issued shares of capital stock of the Company
have been duly and validly authorized and issued, are fully paid and
non-assessable, have been issued in compliance with federal and state securities
laws, Section 3.1(k) of the SPAs is incorporated by reference herein and made a
part of this Agreement. Except as set forth in Section 3.1(k) of the Disclosure
Schedules (as defined in the SPAs), the issue and sale of the Units will not,
immediately or with the passage of time, obligate the Company to issue shares of
Common Stock or other securities to any person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities.

                    (f) All the outstanding shares of capital stock of each
Subsidiary of the Company have been duly authorized and validly issued, are
fully paid and nonassessable and are owned by the Company directly or indirectly
through one or more wholly-owned Subsidiaries, free and clear of any Lien.

                    (g) The execution, delivery and performance of this
Agreement, the SPAs and the Escrow Agreement by the Company, the issue and sale
of the Units by the Company and the consummation of the transactions
contemplated hereby and thereby will not (with or without notice or lapse of
time or both) conflict with or result in a breach or violation of any of the
terms or provisions of, constitute a default or Debt Repayment Triggering Event
(as defined below) under, give rise to any right of termination or other right
or the cancellation or acceleration of any right or obligation or loss of a
benefit under, or give rise to the creation or imposition of any Lien upon any
property or assets of the Company or any Subsidiary pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Subsidiaries is subject, nor will such actions result
in any violation of the provisions of the charter or by-laws (or analogous
governing instruments, as applicable) of the Company or any of its Subsidiaries
or any law, statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its Subsidiaries or any of their properties or assets. A “Debt
Repayment Triggering Event” means any event or condition that gives, or with the
giving of notice or lapse of time, would give the holder of any note, debenture
or other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of its Subsidiaries.

                    (h) Except for such consents, approvals, authorizations,
registrations or qualifications as may be required under the applicable state or
foreign securities laws, no consent, approval, authorization or order of, or
filing, qualification or registration with, any court or governmental agency or
body, foreign or domestic, which has not been made, obtained or taken and is not
in full force and effect, is required for the execution, delivery and
performance of this Agreement, the SPAs and the Escrow Agreement by the Company,
the offer or sale of the Units or the consummation of the transactions
contemplated hereby or thereby.

--------------------------------------------------------------------------------



                    (i) The Company has filed all SEC Reports (as defined in the
SPAs) on a timely basis or has timely filed a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of Securities Act and the Rules and
Regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder and the Exchange Act and the Rules and Regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements, together with the related notes and
schedules, included or incorporated by reference in the SEC Reports fairly
present the financial position and the results of operations and changes in
financial position of the Company and its consolidated Subsidiaries at the
respective dates or for the respective periods therein specified. Such
statements and related notes and schedules have been prepared in accordance with
the generally accepted accounting principles in the United States (“GAAP”)
applied on a consistent basis throughout the periods involved the financial
statements, together with the related notes and schedules, included in the SEC
Reports comply in all material respects with the Securities Act, the Exchange
Act, and the Rules and Regulations thereunder. No other financial statements or
supporting schedules or exhibits are required by the Securities Act or the Rules
and Regulations to be described, or included Offering Documents. There is no pro
forma or as adjusted financial information which is required to be included in
the Offering Documents in accordance with the Securities Act and the Rules and
Regulations which has not been included or incorporated as so required. The pro
forma and pro forma as adjusted financial information and the related notes
included in the Offering Documents have been properly compiled and prepared in
accordance with the applicable requirements of the Securities Act and the Rules
and Regulations and present fairly the information shown therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein.

                    (j) Neither the Company nor any of its Subsidiaries has
sustained, since the date of the latest audited financial statements included or
incorporated by reference in the Offering Documents, any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Offering Documents; and, since such date, (i) neither the
Company nor any of its Subsidiaries has incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions
other than in the ordinary course of business and required to be reflected in
the Company’s consolidated financial statements pursuant to GAAP or required to
be disclosed in filings made by the Company with the Commission, (ii) the
Company has not declared or paid any dividends or made any distribution of any
kind with respect to its capital stock; (iii) there has not been any change in
the capital stock of the Company or any of its Subsidiaries (other than a change
in the number of outstanding shares of Common Stock due to the issuance of
shares upon the exercise of outstanding options or warrants or the issuance of
restricted stock awards or restricted stock units under the Company’s existing
stock awards plan, or any new grants thereof in the ordinary course of business,
and issuances in exchange for extensions of indebtedness and interest thereon
and waivers thereto and which have been publicly disclosed in the Company’s SEC
Reports), (iv) there has not been any material change in the Company’s long-term
or short-

--------------------------------------------------------------------------------



term debt required to be reflected in the Company’s consolidated financial
statements pursuant to GAAP or required to be disclosed in filings made by the
Company with the Commission, and (v) there has not been an occurrence that has
had or could, individually or in the aggregate, have a Material Adverse Effect.

                    (k) Except as set forth in the Offering Documents, there is
no Action (as defined below) pending to which the Company or any of its
Subsidiaries is a party or of which any property or assets of the Company or any
of its Subsidiaries is the subject which is required to be described in the
Offering Documents and is not described therein, or which, singularly or in the
aggregate, if determined adversely to the Company or any of its Subsidiaries,
could have a Material Adverse Effect or prevent the consummation of the
transactions contemplated hereby; and to the best of the Company’s knowledge, no
such Action is threatened or contemplated by governmental authorities or
threatened by others. “Action” means any action, claim, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign).

                    (l) Neither the Company nor any of its Subsidiaries is in
(i) violation of its charter or by-laws (or analogous governing instrument, as
applicable), (ii) default in any respect, and no event has occurred which, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
property or assets is subject or (iii) violation in any respect of any law,
ordinance, governmental rule, regulation or court order, decree or judgment to
which it or its property or assets may be subject except, in the case of clauses
(ii) and (iii) of this Section 2(l), for any violations or defaults which,
singularly or in the aggregate, would not have a Material Adverse Effect.

                    (m) The Company and each of its Subsidiaries possess all
licenses, certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary or desirable for the ownership
of their respective properties or the conduct of their respective businesses as
described in the Offering Documents (collectively, the “Governmental Permits”)
except where any failures to possess or make the same, singularly or in the
aggregate, would not have a Material Adverse Effect. The Company and its
Subsidiaries are in compliance with all such Governmental Permits; all such
Governmental Permits are valid and in full force and effect, except where the
validity or failure to be in full force and effect would not, singularly or in
the aggregate, have a Material Adverse Effect. All such Governmental Permits are
free and clear of any restriction or condition that are in addition to, or
materially different from those normally applicable to similar licenses,
certificates, authorizations and permits. Neither the Company nor any of its
Subsidiaries has received notification of any revocation or modification (or
proceedings related thereto) of any such Governmental Permit and the Company has
no reason to believe that any such Governmental Permit will not be renewed.

--------------------------------------------------------------------------------



                    (n) Neither the Company nor any of its Subsidiaries is or,
after giving effect to the offering of the Units and the application of the
proceeds thereof will become an “investment company” within the meaning of the
Investment Company Act of 1940 and the Rules and Regulations of the Commission
thereunder.

                    (o) Neither the Company, its Subsidiaries nor, to the
Company’s knowledge, any of the Company’s or its Subsidiaries’ officers,
directors or affiliates has taken or will take, directly or indirectly, any
action designed or intended to stabilize or manipulate the price of any security
of the Company, or which caused or resulted in, or which might in the future
reasonably be expected to cause or result in, stabilization or manipulation of
the price of any security of the Company.

                    (p) The Company and its Subsidiaries own or possess the
right to use all patents, trademarks, trademark registrations, service marks,
service mark registrations, trade names, copyrights, licenses, inventions,
software, databases, know-how, Internet domain names, trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on their respective businesses as currently
conducted, and as proposed to be conducted and described in the Offering
Documents, and the Company is not aware of any claim to the contrary or any
challenge by any other person to the rights of the Company and its Subsidiaries
with respect to the foregoing except for those that could not have a Material
Adverse Effect. The Intellectual Property licenses described in the Offering
Documents are valid, binding upon, and enforceable by or against the parties
thereto in accordance to its terms. The Company and each of its Subsidiaries has
complied in all material respects with, and is not in breach nor has received
any asserted or threatened claim of breach of, any Intellectual Property
license, and the Company has no knowledge of any breach or anticipated breach by
any other person to any Intellectual Property license. The Company’s and each of
its Subsidiaries’ businesses as now conducted and as proposed to be conducted do
not and will not infringe or conflict with any patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses or other Intellectual
Property or franchise right of any person. No claim has been made against the
Company or any of its Subsidiaries alleging the infringement by the Company or
any of its Subsidiaries of any patent, trademark, service mark, trade name,
copyright, trade secret, license in or other intellectual property right or
franchise right of any person. The Company and each of its Subsidiaries has
taken all reasonable steps to protect, maintain and safeguard its rights in all
Intellectual Property, including the execution of appropriate nondisclosure and
confidentiality agreements. The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s or any of its Subsidiaries’ right to own, use, or
hold for use any of the Intellectual Property as owned, used or held for use in
the conduct of the businesses as currently conducted. With respect to the use of
the software in the Company’s or any of its Subsidiaries’ businesses as they are
currently conducted, the Company nor any of its Subsidiaries has experienced any
material defects in such software including any material error or omission in
the processing of any transactions other than defects which have been corrected,
and to the knowledge of the Company, no such software contains any device or
feature designed to disrupt, disable, or otherwise impair the functioning of any
software or is subject to the terms of any “open source” or other similar
license that provides for the source code of the software to be publicly
distributed or dedicated to the public. The

--------------------------------------------------------------------------------



Company and each of its Subsidiaries has at all times complied with all
applicable laws relating to privacy, data protection, and the collection and use
of personal information collected, used, or held for use by the Company and any
of its Subsidiaries in the conduct of the Company’s and its Subsidiaries
businesses. No claims have been asserted or threatened against the Company or
any of its Subsidiaries alleging a violation of any person’s privacy or personal
information or data rights and the consummation of the transactions contemplated
hereby will not breach or otherwise cause any violation of any law related to
privacy, data protection, or the collection and use of personal information
collected, used, or held for use by the Company or any of its Subsidiaries in
the conduct of the Company’s or any of its Subsidiaries’ businesses. The Company
and each of its Subsidiaries takes reasonable measures to ensure that such
information is protected against unauthorized access, use, modification, or
other misuse.

                    (q) The Company and each of its Subsidiaries have good and
marketable title in fee simple to, or have valid rights to lease or otherwise
use, all items of real or personal property which are material to the business
of the Company and its Subsidiaries taken as a whole, in each case free and
clear of all Liens that do not, singularly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any of its Subsidiaries;
and all of the leases and subleases material to the business of the Company and
its Subsidiaries, considered as one enterprise, and under which the Company or
any of its Subsidiaries holds properties described in the Offering Documents,
are in full force and effect, and neither the Company nor any Subsidiary has
received any notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of the Company or any Subsidiary under any of the
leases or subleases mentioned above, or affecting or questioning the rights of
the Company or such Subsidiary to the continued possession of the leased or
subleased premises under any such lease or sublease.

                    (r) No labor disturbance by the employees of the Company or
any of its Subsidiaries exists or, to the best of the Company’s knowledge, is
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its Subsidiaries’ principal
suppliers, manufacturers, customers or contractors, that could reasonably be
expected, singularly or in the aggregate, to have a Material Adverse Effect. The
Company is not aware that any key employee or significant group of employees of
the Company or any Subsidiary plans to terminate employment with the Company or
any such Subsidiary. No executive officer, to the knowledge of the Company, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance has not had and could not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect.

                    (s) No “prohibited transaction” (as defined in Section 406
of the Employee Retirement Income Security Act of 1974, including the
regulations and published interpretations

--------------------------------------------------------------------------------



thereunder (“ERISA”), or Section 4975 of the Internal Revenue Code of 1986 (the
“Code”)) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA (other than
events with respect to which the 30 day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could reasonably be expected to occur
with respect to any employee benefit plan of the Company or any of its
Subsidiaries which could, singularly or in the aggregate, have a Material
Adverse Effect. Each employee benefit plan of the Company or any of its
Subsidiaries is in compliance in all material respects with applicable law,
including ERISA and the Code. The Company and its Subsidiaries have not incurred
and could not reasonably be expected to incur liability under Title IV of ERISA
with respect to the termination of, or withdrawal from, any pension plan (as
defined in ERISA). Each pension plan for which the Company or any of its
Subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified, and nothing has occurred, whether by
action or by failure to act, which could, singularly or in the aggregate, cause
the loss of such qualification.

                    (t) The Company and its Subsidiaries are in compliance with
all foreign, federal, state and local rules, laws and regulations relating to
the use, treatment, storage and disposal of hazardous or toxic substances or
waste and protection of health and safety or the environment which are
applicable to their businesses (“Environmental Laws”), except where the failure
to comply would not, singularly or in the aggregate, have a Material Adverse
Effect. There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission, or other release of any kind of toxic
or other wastes or other hazardous substances by, due to, or caused by the
Company or any of its Subsidiaries (or, to the Company’s knowledge, any other
entity for whose acts or omissions the Company or any of its Subsidiaries is or
may otherwise be liable) upon any of the property now or previously owned or
leased by the Company or any of its Subsidiaries, or upon any other property, in
violation of any law, statute, ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any law, statute, ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any liability, except for any violation or liability which would
not have, singularly or in the aggregate with all such violations and
liabilities, a Material Adverse Effect; and there has been no disposal,
discharge, emission or other release of any kind onto such property or into the
environment surrounding such property of any toxic or other wastes or other
hazardous substances with respect to which the Company has knowledge, except for
any such disposal, discharge, emission, or other release of any kind which would
not have, singularly or in the aggregate with all such discharges and other
releases, a Material Adverse Effect. In the ordinary course of business, the
Company and its Subsidiaries conduct periodic reviews of the effect of
Environmental Laws on their business and assets, in the course of which they
identify and evaluate associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or Governmental Permits
issued thereunder, any related constraints on operating activities and any
potential liabilities to third parties). On the basis of such reviews, the
Company and its Subsidiaries have reasonably concluded that such associated
costs and liabilities would not have, singularly or in the aggregate, a Material
Adverse Effect.

                    (u) The Company and its Subsidiaries, each (i) has timely
filed all necessary federal, state, local and foreign tax returns, and all such
returns were true, complete and correct, (ii) has paid all federal, state, local
and foreign taxes, assessments, governmental or other charges

--------------------------------------------------------------------------------



due and payable for which it is liable, including, without limitation, all sales
and use taxes and all taxes which the Company or any of its Subsidiaries is
obligated to withhold from amounts owing to employees, creditors and third
parties, and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to the best of its knowledge, proposed against any of them, except
those, in each of the cases described in clauses (i), (ii) and (iii) of this
Section 2(u), that would not, singularly or in the aggregate, have a Material
Adverse Effect or are in good faith disputed with such taxing authority and for
which adequate reserves have been established in accordance with GAAP. The
Company and its Subsidiaries each has not engaged in any transaction which is a
corporate tax shelter or which could be characterized as such by the Internal
Revenue Service or any other taxing authority. The accruals and reserves on the
books and records of the Company and its Subsidiaries in respect of tax
liabilities for any taxable period not yet finally determined are adequate to
meet any assessments and related liabilities for any such period, and since June
30, 2009,the Company and its Subsidiaries each has not incurred any liability
for taxes other than in the ordinary course. The term “taxes” mean all federal,
state, local, foreign, and other net income, gross income, gross receipts,
sales, use, ad valorem, transfer, franchise, profits, license, lease, service,
service use, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, property, windfall profits, customs, duties or other taxes,
fees, assessments, or charges of any kind whatever, together with any interest
and any penalties, additions to tax, or additional amounts with respect thereto.
The term “returns” means all returns, declarations, reports, statements, and
other documents required to be filed in respect to taxes.

                    (v) The Company and each of its Subsidiaries carries, or is
covered by, insurance provided by recognized, financially sound and reputable
institutions with policies in such amounts and covering such risks as is
adequate for the conduct of their respective businesses and the value of their
respective properties and as is customary for companies engaged in similar
businesses in similar industries. The Company has no reason to believe that it
or any Subsidiary will not be able (i) to renew its existing insurance coverage
as and when such policies expire or (ii) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that would not result in a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries have been denied any
insurance coverage that they have sought or for which they have applied.

                    (w) The Company and its Subsidiaries each maintains a system
of internal accounting and other controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Offering Documents, since the end of the
Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and

--------------------------------------------------------------------------------



procedures to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.

                    (x) The minute books of the Company and each of its
Subsidiaries have been made available to the Placement Agent and counsel for the
Placement Agent, and such books (i) contain a complete summary of all meetings
and actions of the board of directors (including each board committee) and
stockholders of the Company (or analogous governing bodies and interest holders,
as applicable), and each of its Subsidiaries since the time of its respective
incorporation or organization through the date of the latest meeting and action,
and (ii) accurately in all material respects reflect all transactions referred
to in such minutes.

                    (y) All agreements and other documents that were required to
be filed as exhibits to all SEC Reports since January 1, 2007 under Item 601 of
Regulation S-K to which the Company or any Subsidiary is a party, have been
filed by the Company as exhibits to the SEC Reports (“Material Agreements”). All
Material Agreements are valid and enforceable against the Company, and to the
Company’s knowledge, against the other parties thereto, in accordance with their
respective terms, except (i) as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, or moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally, and (ii) as enforceability
may be subject to general principles of equity and except as rights to indemnity
and contribution may be limited by state or federal securities laws or public
policy underlying such laws. The Company is not in breach of or default under
any of the Material Agreements, and to the Company’s knowledge, no other party
to a Material Agreement is in breach of or default under such Material
Agreement. The Company has not received a notice of termination nor is the
Company otherwise aware of any threats to terminate any of the Material
Agreements. Neither the Company, its Subsidiaries nor, to its knowledge, any
other party is in violation, breach or default of any Material Agreement that is
reasonably likely to result in a Material Adverse Effect.

                    (z) No relationship, direct or indirect, exists between or
among the Company and any of its Subsidiaries on the one hand, and the
directors, officers, stockholders (or analogous interest holders), customers or
suppliers of the Company or any of its Subsidiaries or any of their affiliates
on the other hand, which is required to be described in the Offering Documents
which is not so described.

                    (aa) Except for any obligation described in the Offering
Documents and in Section 3.1(q) of the Disclosure Schedules (as defined in the
SPAs), no person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any of its Subsidiaries
except for persons and entities who have expressly waived such right in writing
or who have been given timely and proper written notice and have failed to
exercise such right within the time or times required under the terms and
conditions of such right. Except as described in the Offering Documents and in
Section 3.1(q) of the Disclosure Schedules (as defined in the SPAs), there are
no persons with registration rights or similar rights to have any securities
registered by the Company or any of its Subsidiaries under the Securities Act.

                    (bb) Neither the Company nor any of its Subsidiaries own any
“margin securities” as that term is defined in Regulation U of the Board of
Governors of the Federal

--------------------------------------------------------------------------------



Reserve System (the “Federal Reserve Board”), and none of the proceeds of the
sale of the Units will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Units to
be considered a “purpose credit” within the meanings of Regulation T, U or X of
the Federal Reserve Board.

                    (cc) Neither the Company nor any of its Subsidiaries is a
party to any contract, agreement or understanding with any person that would
give rise to a valid claim against the Company or the Placement Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Units or any transaction contemplated by this Agreement
and the Offering Documents.

                    (dd) No forward-looking statement (within the meaning of
Section 27A of the Securities Act and Section 21E of the Exchange Act) contained
in the Offering Documents has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith.

                    (ee) The Company is subject to and in compliance in all
material respects with the reporting requirements of Section 13 or Section 15(d)
of the Exchange Act. The Common Stock is registered pursuant to Section 12(g) of
the Exchange Act and the Company has taken no action designed to, or reasonably
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
Commission or Financial Industry Regulatory Authority (“FINRA”) is contemplating
terminating such registration or listing. No consent, approval, authorization or
order of, or filing, notification or registration with the OTC Bulletin Board is
required for quotation and trading of the Stock on the OTC Bulletin Board.

                    (ff) The Company is in compliance with all applicable
provisions of the Sarbanes-Oxley Act of 2002 and all Rules and Regulations
promulgated thereunder or implementing the provisions thereof (the
“Sarbanes-Oxley Act”) that are then in effect and is actively taking steps to
ensure that it will be in compliance with other applicable provisions of the
Sarbanes-Oxley Act not currently in effect upon and at all times after the
effectiveness of such provisions.

                    (gg) Neither the Company nor any of its Subsidiaries nor, to
the best of the Company’s knowledge, any employee or agent of the Company or any
Subsidiary, has made any contribution or other payment to any official of, or
candidate for, any federal, state, local or foreign office in violation of any
law (including the Foreign Corrupt Practices Act of 1977) or of the character
required to be disclosed in the Registration Statement, the Offering Documents.

                    (hh) There are no transactions, arrangements or other
relationships between and/or among the Company, any of its affiliates (as such
term is defined in Rule 405 of the Securities Act) and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity that could reasonably be expected to materially affect
the Company’s or any of its Subsidiaries’ liquidity or the availability of or
requirements for their capital resources required to be described in the
Offering Documents.

--------------------------------------------------------------------------------



                    (ii) There are no outstanding loans, advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
or indebtedness by the Company or any of its Subsidiaries to or for the benefit
of any of the officers or directors of the Company, any of its Subsidiaries or
any of their respective family members, except as disclosed in the Registration
Statement, the Offering Documents.

                    (jj) The statistical and market related data included in the
Offering Documents are based on or derived from sources that the Company
believes to be reliable and accurate, and such data agree with the sources from
which they are derived.

                    (kk) The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, applicable money laundering statutes and
applicable Rules and Regulations thereunder (collectively, the “Money Laundering
Laws”), and no Action by or before any court or governmental agency, authority
or body or any arbitrator involving the Company or any of its Subsidiaries with
respect to the Money Laundering Laws is pending, or to the best knowledge of the
Company, threatened.

                    (ll) Neither the Company nor any of its Subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

                    (mm) Neither the Company nor any Subsidiary nor any of their
affiliates (within the meaning of FINRA’s Conduct Rule 2720(f)(1)) directly or
indirectly controls, are controlled by, or is under common control with, or is
an associated person (within the meaning of Article I, Section 1(ee) of the
By-laws of FINRA) of, any member firm of FINRA. To the Company’s knowledge and
except as disclosed to the Placement Agent in writing, no (i) officer or
director of the Company or its Subsidiaries, (ii) owner of 5% or more of the
Company’s unregistered securities or that of its Subsidiaries or (iii) owner of
any amount of the Company’s unregistered securities acquired within the 180-day
period prior to the date of this Agreement, has any direct or indirect
affiliation or association with any FINRA member. The Company will advise the
Placement Agent and its counsel if it becomes aware that any officer, director
or stockholder of the Company or its Subsidiaries is or becomes an affiliate or
associated Person of a FINRA member participating in the Offering.

                    (nn) Any certificate signed by or on behalf of the Company
and delivered to the Placement Agent or to counsel for the Placement Agent shall
be deemed to be a representation and warranty by the Company to the Placement
Agent and the Purchasers as to the matters covered thereby.

                    (oo) The Company and its Board of Directors have taken all
necessary action, if any, to render inapplicable any control share acquisition,
business combination, poison pill

--------------------------------------------------------------------------------



(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation or the
laws of the State of Delaware that is or could become applicable to any of the
Purchasers as of result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation, as a result of the Company’s issuance of the Units and the
Purchasers’ ownership of the Units.

                    (pp) Assuming (i) the accuracy of the information provided
by the Purchasers in the SPAs and (ii) that the Placement Agent will comply in
all respects with the provisions of Regulation D under the Securities Act, the
offer and sale of the Units will be exempt from the registration requirements of
the Securities Act.

                    (qq) Based on the financial condition of the Company as of
the Closing Date (and assuming the Closing shall have occurred), (i) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature; (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive at the
Closing, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt.

          3. The Closing: The time and date of each closing and delivery of the
documents required to be delivered to the Placement Agent pursuant to this
Agreement shall be at the offices of Harris Cramer, LLP, 1555 Palm Beach Lakes
Boulevard, Suite 310, West Palm Beach, FL 33401 on such dates that the Company
and the Placement Agent and the Escrow Agent agrees to release funds and deliver
Units to the Purchasers.

          4. Further Agreements of the Company: The Company agrees with the
Placement Agent and the Purchasers:

                    (a) To file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the Closing Date(s) for as long as (i) any Purchaser holds the shares of Common
Stock contained in the Units or issuable upon exercise of the Warrants, or (ii)
the Placement Agent or its officers, directors or employees holds any shares of
Common Stock issuable upon exercise of any warrants issued to the Placement
Agent as compensation under this Agreement. Provided, however, the requirements
of this Section 4(a) shall terminate upon the earlier of (x) six years after the
last Closing Date or (y) the sale of all or substantially all of the assets of
the Company or merger of the Company into another entity (where the purpose is
not primarily to change the Company’s domicile) or similar transaction.

--------------------------------------------------------------------------------



                    (b) To take promptly from time to time such actions as the
Placement Agent or its counsel may reasonably request to exempt the Units for
offering and sale under the securities or Blue Sky laws of such jurisdictions
(domestic or foreign) as the Placement Agent may designate.

                    (c) Upon request, during the period of one (1) year from the
date hereof, to the extent not available on the Commission’s EDGAR system, to
deliver to the Placement Agent, as soon as they are available, copies of all
reports or other communications furnished to stockholders.

                    (d) The Company will cause each executive officer, director,
stockholder, optionholder and warrantholder listed in Schedule 4 (d) to furnish
to the Placement Agent, prior to the first Closing Date, a letter, substantially
in the form of Exhibit A hereto, pursuant to which each such person shall agree,
among other things, not to directly or indirectly offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
not to engage in any swap or other agreement or arrangement that transfers, in
whole or in part, directly or indirectly, the economic risk of ownership of
Common Stock or any such securities and not to engage in any short selling of
any Common Stock or any such securities, during the 90 days from the last
Closing Date (the “Lock-Up Period”), without the prior written consent of the
Placement Agent. The Company also agrees that during such period, the Company
will not file any registration statement, preliminary prospectus or prospectus,
or any amendment or supplement thereto, under the Securities Act for any such
transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for a registration statement on Form S-8 relating to employee benefit
plans. The Company hereby agrees that (i) if it issues an earnings release or
material news, or if a material event relating to the Company occurs, during the
last 17 days of the Lock-Up Period, or (ii) if prior to the expiration of the
Lock-Up Period, the Company announces that it will release earnings results
during the 16 day period beginning on the last day of the Lock-Up Period, the
restrictions imposed by this Section 4 (d) or the letter shall continue to apply
until the expiration of the 18 day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.

                    (e) Prior to last Closing Date, to furnish to the Placement
Agent, as soon as they have been prepared, copies of any unaudited interim
consolidated financial statements of the Company for any periods subsequent to
the periods covered by the financial statements appearing in the Offering
Documents.

                    (f) Prior to last Closing Date, not to issue any press
release or other communication directly or indirectly or hold any press
conference with respect to the Company, its condition, financial or otherwise,
or earnings, business affairs or business prospects (except for routine oral
marketing communications in the ordinary course of business and consistent with
the past practices of the Company and of which the Placement Agent is notified),
without the prior written consent of the Placement Agent, unless in the judgment
of the Company and its counsel, and after notification to the Placement Agent,
such press release or communication is required by law.

--------------------------------------------------------------------------------



                    (g) If during a period of 12 months following the term of
this Agreement or the final Closing Date, the Company sells any securities to
any person or entity which was identified or contacted by the Placement Agent in
connection with the offer or sale of the Units and the name of such person or
entity was provided to the Company in writing during the term of this Agreement
or the prior to the final Closing Date, then the Company shall pay the Placement
Agent upon the closing of such sale the compensation which would have been
payable to the Placement Agent under this Agreement if the closing of such sale
had occurred during the term of this Agreement or prior to the final Closing
Date.

                    (h) If during the term of this Agreement, the Company sells
any Units to a Purchaser, the Placement Agent shall have a right of first
refusal to act as the exclusive placement agent or underwriter for all offerings
involving the sale of the Company’s securities by the Company or any affiliate
for a period of 12 months after the final Closing Date (“Right of First
Refusal”). The Company shall provide the Placement Agent with written notice of
any such Right of First Refusal prior to offer any securities. If the Placement
Agent fails to provide written notice to the Company of its intent to exercise
its Right of First Refusal within 10 days of its receipt of the Company’s notice
pursuant to the preceding sentence, the Placement Agent shall lose its Right of
First Refusal with respect to such offering, but shall not affect its rights
with respect to any subsequent offerings.

                    (i) To at all times comply with all applicable provisions of
the Sarbanes-Oxley Act in effect from time to time.

                    (j) To use its reasonable best efforts to do and perform all
things required to be done or performed under this Agreement by the Company
prior to the Closing Date and to satisfy all conditions precedent to the
delivery of the Units.

          5. Payment of Expenses: The Company agrees to pay, or reimburse if
paid by the Placement Agent, whether or not the transactions contemplated hereby
are consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Units to the
Purchasers and any taxes payable in that connection; (b) the cost of preparing
and printing stock certificates; (c) all fees and expenses of the registrar and
transfer agent of the Common Stock; (d) the reasonable fees, disbursements and
expenses of counsel to the Placement Agent up to a maximum of $10,000 and (e)
all other costs and expenses incident to the offering of the Units or the
performance of the obligations of the Company under this Agreement, the SPAs and
the Escrow Agreement (including, without limitation, the fees and expenses of
the Company’s counsel, the Escrow Agent and the Company’s independent
accountants and the travel and other expenses incurred by Company personnel in
connection with any “road show” including, without limitation, any expenses
advanced by the Placement Agent on the Company’s behalf (which will be promptly
reimbursed)).

          6. Conditions to the Obligations of the Placement Agent and the
Purchaser, and the Sale of the Units: The respective obligations of the
Placement Agent hereunder and the Purchasers under the SPAs, and the Closing of
the sale of the Units, are subject to the accuracy, when made and as of the
Applicable Time and on the Closing Date, of the representations and warranties
of the Company contained herein, to the accuracy of the statements of the
Company

--------------------------------------------------------------------------------



made in any certificates pursuant to the provisions hereof, to the performance
by the Company of its obligations hereunder, and to each of the following
additional terms and conditions:

                    (a) No stop order suspending the effectiveness of the June
Registration Statement or any part thereof, shall have been issued and no
proceedings for that purpose or pursuant to Section 8A under the Securities Act
shall have been initiated or threatened by the Commission.

                    (b) The Placement Agent shall not have discovered and
disclosed to the Company on or prior to any Closing Date that the Offering
Documents contain an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading, or that the Offering
Documents contain an untrue statement of fact which, in the opinion of such
counsel, is material or omits to state any fact which, in the opinion of such
counsel, is material and is necessary in order to make the statements, in the
light of the circumstances in which they were made, not misleading.

                    (c) All corporate proceedings and other legal matters
incident to the authorization, form and validity of each of this Agreement, the
SPAs, the Escrow Agreement, the Units, the Offering Documents and all other
legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agent and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

                    (d) Andrew Abramowitz, PLLC shall have furnished to the
Placement Agent such counsel’s written opinion, as counsel to the Company,
addressed to the Placement Agent and the Purchasers and dated each Closing Date,
in the form of Exhibit B attached hereto. Such counsel shall also have furnished
to the Placement Agent a written statement, addressed to the Placement Agent and
dated each Closing Date, in form and substance satisfactory to the Placement
Agent and the Purchasers, to the effect that (x) such counsel has acted as
counsel to the Company in connection with the sale of the Units, (y) based on
such counsel’s examination of the Offering Documents, and each amendment or
supplement thereto made by the Company prior to each Closing Date and such
counsel’s investigations made in connection with the preparation of the Offering
Documents, and each amendment or supplement thereto made by the Company prior to
the Closing Date, and conferences with certain officers and employees of and
with auditors for and counsel to the Company, such counsel has no reason to
believe that the Offering Documents, at the Applicable Time or as of the date of
this Agreement, contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading, or that any Offering Documents or
any amendment or supplement thereto, at the respective date thereof or at each
Closing Date, contained or contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, the documents included in the Offering Documents, all considered
together, as of the Applicable Time, contained or contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the

--------------------------------------------------------------------------------



statements therein, in the light of the circumstances under which they were
made, not misleading; it being understood that such counsel need express no
opinion as to the financial statements or other financial data contained in any
Offering Documents. The foregoing statement may be qualified by a statement to
the effect that such counsel has not independently verified the accuracy,
completeness or fairness of the statements contained in the Offering Documents
and takes no responsibility therefor except to the extent set forth in the
opinion described above.

                    (e) The Company shall have furnished to the Placement Agent
and the Purchasers a certificate, dated each Closing Date, of its President and
Chief Financial Officer stating that (i) such officers have carefully examined
the Offering Documents and, in their opinion, the Offering Documents as of each
Closing Date did not include any untrue statement of a material fact and did not
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, and the Offering Documents, and (ii) to
the best of their knowledge after reasonable investigation, as of each Closing
Date, the representations and warranties of the Company in this Agreement are
true and correct and the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date.

                    (f) There has been no event or occurrence which, in the
Placement Agent’s determination, has had, or could reasonably be expected to
have, Material Adverse Effect during the period from and after the date of this
Agreement and prior to the applicable Closing Date.

                    (g) Since the date of the latest audited financial
statements included in the Offering Documents, (i) neither the Company nor any
of its Subsidiaries shall have sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth in the Offering Documents, and (ii) there
shall not have been any change in the capital stock or long-term debt of the
Company nor any of its Subsidiaries, or any change, or any development involving
a prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity or results of operations of the Company
and its Subsidiaries, otherwise than as set forth in the Offering Documents, the
effect of which, in any such case described in clauses (i) or (ii) of Section
6(g), is, in the judgment of the Placement Agent, so material and adverse as to
make it impracticable or inadvisable to proceed with the sale or delivery of the
Units on the terms and in the manner contemplated in the this Agreement.

                    (h) No action shall have been taken and no law, statute,
rule, regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would prevent the issuance or sale of the
Units or materially and adversely affect or potentially materially and adversely
affect the business or operations of the Company or its Subsidiaries; and no
injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued which would prevent
the issuance or sale of the Units or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company or its Subsidiaries.

--------------------------------------------------------------------------------



                    (i) Subsequent to the execution and delivery of this
Agreement there shall not have occurred any of the following: (i) trading in
securities generally on the New York Stock Exchange, Nasdaq Global Market,
Nasdaq Capital Market or the American Stock Exchange or in the over-the-counter
market, or trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited, or
minimum or maximum prices or maximum range for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or market or by any other regulatory body or governmental authority
having jurisdiction, (ii) a banking moratorium shall have been declared by
federal or state authorities or a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States,
(iii) the United States shall have become engaged in hostilities, or the subject
of an act of terrorism, or there shall have been an outbreak of or escalation in
hostilities involving the United States, or there shall have been a declaration
of a national emergency or war by the United States or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions (or the effect of international conditions on the financial
markets in the United States shall be such) as to make it, in the judgment of
the Placement Agent, impracticable or inadvisable to proceed with the sale or
delivery of the Units on the terms and in the manner contemplated in the
Offering Documents.

                    (j) The Placement Agent shall have received the written
agreements, substantially in the form of Exhibit A hereto, of the executive
officers, directors, stockholders, optionholders and warrantholders of the
Company listed in Schedule 4(d) to this Agreement.

                    (k) The Company shall have entered into SPAs with each of
the Purchasers and such Agreements shall be in full force and effect.

                    (l) The Company shall have entered into the Escrow Agreement
and such Agreement shall be in full force and effect.

                    (m) Prior to the Closing Date, the Company shall have
furnished to the Placement Agent such further information, opinions,
certificates, letters or documents as the Placement Agent shall have reasonably
requested.

          All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Placement Agent.

          7. Indemnification and Contribution:

                    (a) The Company. The Company shall indemnify and hold
harmless the Placement Agent, its affiliates and each of its and their
respective directors, officers, members, employees, representatives and agents
and their respective affiliates, and each of their respective directors,
officers, members, employees, representatives and agents and each person, if
any, who controls the Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) (collectively, the “Placement
Agent Indemnified Parties,” and each a “Placement Agent Indemnified Party”)
against any Loss, joint or several, to which such Placement Agent Indemnified
Party may become subject, under the Exchange Act or otherwise,

--------------------------------------------------------------------------------



insofar as such Loss arises out of or is based upon (A) any untrue statement or
alleged untrue statement of a material fact contained in any Offering Documents
(B) any breach of the representations and warranties of the Company contained
herein, failure of the Company to perform its obligations hereunder or pursuant
to any law, any act or failure to act, or any alleged act or failure to act, by
the Placement Agent in connection with, or relating in any manner to, the Units,
or the Offering, and which is included as part of or referred to in any Loss
arising out of or based upon matters covered by clauses (A) or (B) above of this
Section 7(a) (provided that the Company shall not be liable in the case of any
matter covered by this clause (B) to the extent that it is determined in a final
judgment by a court of competent jurisdiction that such Loss resulted directly
from any such act or failure to act undertaken or omitted to be taken by the
Placement Agent through its gross negligence or willful misconduct), and shall
reimburse the Placement Agent Indemnified Party promptly upon demand for any
legal fees or other expenses reasonably incurred by that Placement Agent
Indemnified Party in connection with investigating, or preparing to defend, or
defending against, or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such Loss, as such Loss is incurred;
provided, however, that the Company shall not be liable in any such case to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement in, or omission or alleged omission from the Offering
Documents, made in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent specifically for use therein,
which information the parties hereto agree is limited to the Placement Agent’s
Information, as defined in this Agreement. This indemnity agreement is not
exclusive and will be in addition to any liability, which the Company might
otherwise have and shall not limit any rights or remedies which may otherwise be
available at law or in equity to each Placement Agent Indemnified Party.

                    (b) The Placement Agent shall indemnify and hold harmless
the Company and its directors, its executive officers and each person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (collectively, the “Company Indemnified
Parties,” and each a “Company Indemnified Party”) against any Loss whatsoever
(or any action, investigation or proceeding in respect thereof), joint or
several, to which such Company Indemnified Party may become subject, under the
Securities Act or otherwise, as such Loss arises out of or is based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Offering Documents, or (ii) the omission or alleged omission to state in the
Offering Documents, of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but in each case only
to the extent that the untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by the Placement Agent specifically for use
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information, and shall reimburse the Company for any legal or other
expenses reasonably incurred by such party in connection with investigating or
preparing to defend or defending against or appearing as third party witness in
connection with any such Loss, as such Loss is incurred. Notwithstanding the
provisions of this Section 7(b), in no event shall any indemnity by the
Placement Agent under this Section 7(b) exceed the total compensation received
by such Placement Agent in accordance with Section 1.4(b).

                    (c) Promptly after receipt by an indemnified party under
this Section 7 of notice of the commencement of any action, the indemnified
party shall, if a claim in respect

--------------------------------------------------------------------------------



thereof is to be made against an indemnifying party under this Section 7, notify
such indemnifying party in writing of the commencement of that action; provided,
however, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have under this Section 7 except to the extent
it has been materially prejudiced by such failure; and, provided, further, that
the failure to notify an indemnifying party shall not relieve it from any
liability which it may have to an indemnified party otherwise than under this
Section 7. If any such action shall be brought against an indemnified party, and
it shall notify the indemnifying party thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense of such
action with counsel reasonably satisfactory to the indemnified party (which
counsel shall not, except with the written consent of the indemnified party, be
counsel to the indemnifying party). After notice from the indemnifying party to
the indemnified party of its election to assume the defense of such action,
except as provided herein, the indemnifying party shall not be liable to the
indemnified party under Section 7 for any legal or other expenses subsequently
incurred by the indemnified party in connection with the defense of such action
other than reasonable costs of investigation; provided, however, that any
indemnified party shall have the right to employ separate counsel in any such
action and to participate in the defense of such action but the fees and
expenses of such counsel (other than reasonable costs of investigation) shall be
at the expense of such indemnified party unless (i) the employment thereof has
been specifically authorized in writing by the Company in the case of a claim
for indemnification under Section 7(a)(A), or the Placement Agent in the case of
a claim for indemnification under Section 7(b), (ii) such indemnified party
shall have been advised by its counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party has failed
to assume the defense of such action and employ counsel reasonably satisfactory
to the indemnified party within a reasonable period of time after notice of the
commencement of the action or the indemnifying party does not diligently defend
the action after assumption of the defense, in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of (or, in the case of a
failure to diligently defend the action after assumption of the defense, to
continue to defend) such action on behalf of such indemnified party and the
indemnifying party shall be responsible for legal or other expenses subsequently
incurred by such indemnified party in connection with the defense of such
action; provided, however, that the indemnifying party shall not, in connection
with any one such action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys at any time for all such indemnified parties (in
addition to any local counsel), which firm shall be designated in writing by the
Placement Agent if the indemnified parties under this Section 7 consist of any
Placement Agent Indemnified Party or by the Company if the indemnified parties
under this Section 7 consist of any Company Indemnified Parties. Subject to this
Section 7(c), the amount payable by an indemnifying party under Section 7 shall
include, but not be limited to, (x) reasonable legal fees and expenses of
counsel to the indemnified party and any other expenses in investigating, or
preparing to defend or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any action,
investigation, proceeding or claim, and (y) all amounts paid in settlement of
any of the foregoing. No indemnifying party shall, without the prior written
consent of the

--------------------------------------------------------------------------------



indemnified parties, settle or compromise or consent to the entry of judgment
with respect to any pending or threatened action or any claim whatsoever, in
respect of which indemnification or contribution could be sought under this
Section 7 (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party in form and substance reasonably
satisfactory to such indemnified party from all liability arising out of such
action or claim and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
Subject to the provisions of the following sentence, no indemnifying party shall
be liable for settlement of any pending or threatened action or any claim
whatsoever that is effected without its written consent (which consent shall not
be unreasonably withheld or delayed), but if settled with its written consent,
if its consent has been unreasonably withheld or delayed or if there be a
judgment for the plaintiff in any such matter, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any Loss by
reason of such settlement or judgment. In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
herein effected without its written consent if (i) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the request
for reimbursement, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

                    (d) If the indemnification provided for in this Section 7 is
unavailable or insufficient to hold harmless an indemnified party under Section
7(a) or Section 7(b), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid, payable or
otherwise incurred by such indemnified party as a result of such Loss, as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agent on the
other hand from the offering of the Units, or (ii) if the allocation provided by
clause (i) of this Section 7(d) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 7(d) but also the relative fault of the Company
on the one hand and the Placement Agent on the other with respect to the
statements, omissions, acts or failures to act which resulted in such Loss as
well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Placement Agent on the other
with respect to such offering shall be deemed to be in the same proportion as
the total net proceeds from the offering of the Units purchased under this
Agreement (before deducting expenses) received by the Company bear to the total
cash fee received by the Placement Agent on each Closing Date. The relative
fault of the Company on the one hand and the Placement Agent on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement, omission, act or failure to act; provided that the
parties hereto agree that the written information furnished to the Company by
the Placement Agent for use in the Offering Documents, or in any amendment or
supplement thereto, consists solely of the Placement Agent’s Information. The
Company and the Placement

--------------------------------------------------------------------------------



Agent agree that it would not be just and equitable if contributions pursuant to
this Section 7(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the Loss referred to above in this Section 7(d) shall be
deemed to include, for purposes of this Section 7(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating, preparing to defend or defending against or appearing as a third
party witness in respect of, or otherwise incurred in connection with, any such
Loss. Notwithstanding the provisions of this Section 7(d), the Placement Agent
shall not be required to contribute any amount in excess of the total
compensation received by the Placement Agent in accordance with Section 1.4(b)
less the amount of any damages which the Placement Agent have otherwise paid or
become liable to pay by reason of any untrue or alleged untrue statement,
omission or alleged omission, act or alleged act or failure to act or alleged
failure to act. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

          8. Termination: The obligations of the Placement Agent and the
Purchasers hereunder and under the SPAs may be terminated by the Placement
Agent, in its absolute discretion by notice given to the Company prior to
delivery of and payment for the Units if, prior to that time, any of the
conditions in Section 6 have not been met or if the Purchasers shall decline to
purchase the Units for any reason permitted under this Agreement or the SPAs.

          9 Absence of Fiduciary Relationship: The Company acknowledges and
agrees that:

                              i. the Placement Agent’s responsibility to the
Company is solely contractual in nature, the Placement Agent have been retained
solely to act as Placement Agent in connection with the Offering and no
fiduciary, advisory or agency relationship between the Company and the Placement
Agent has been created in respect of any of the transactions contemplated by
this Agreement, irrespective of whether the Placement Agent has advised or are
advising the Company on other matters;

                              ii. the price of the Units set forth in this
Agreement was established by the Company following discussions and arms-length
negotiations with the Placement Agent, and the Company is capable of evaluating
and understanding, and understands and accepts, the terms, risks and conditions
of the transactions contemplated by this Agreement;

                              iii. it has been advised that the Placement Agent
and their respective affiliates are engaged in a broad range of transactions
which may involve interests that differ from those of the Company and that the
Placement Agent has no obligation to disclose such interests and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship; and

                              iv. they waive, to the fullest extent permitted by
law, any claims it may have against the Placement Agent for breach of fiduciary
duty or alleged breach of fiduciary duty and agrees that the Placement Agent
shall have no liability (whether direct or indirect) to the Company in respect
of such a fiduciary duty claim or to any person asserting a fiduciary duty

--------------------------------------------------------------------------------



claim on behalf of or in right of the Company, including stockholders, employees
or creditors of the Company.

          10. Successors; Persons Entitled to Benefit of Agreement: This
Agreement shall inure to the benefit of and be binding upon the Placement Agent,
the Company and their respective successors and assigns. This Agreement shall
also inure to the benefit of the Placement Agent, the Purchasers, and each of
their respective successors and assigns, which shall be third party
beneficiaries hereof. Notwithstanding the foregoing, as provided in the SPAs,
the determination as to whether any condition in this Agreement hereof shall
have been satisfied, and the waiver of any condition in this Agreement hereof,
may be made by the Placement Agent in its sole discretion, and any such
determination or waiver shall be binding on each of the Purchasers and shall not
require the consent of any Purchaser. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person, other than the
persons mentioned in the preceding sentences, any legal or equitable right,
remedy or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the Placement Agent Indemnified Parties and the
indemnities of the Placement Agent shall be for the benefit of the Company
Indemnified Parties. It is understood that the Placement Agent’s responsibility
to the Company is solely contractual in nature and the Placement Agent do not
owe the Company, or any other party, any fiduciary duty as a result of this
Agreement.

          11. Survival of Indemnities, Representations, Warranties, etc.: The
respective indemnities, covenants, agreements, representations, warranties and
other statements of the Company, and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive for a period of 12 months following delivery of
and payment for the Units. Notwithstanding any termination of this Agreement,
the indemnity and contribution agreements contained in Section 7 and the
covenants, representations, warranties set forth in this Agreement shall not
terminate and shall remain in full force and effect at all times.

           12. Notices: All statements, requests, notices and agreements
hereunder shall be in writing, and shall be sufficiently given if delivered to
the addressees in person, by FedEx or similar receipted next business day
delivery, or by facsimile delivery followed by overnight next business day
delivery as follows:

--------------------------------------------------------------------------------




 

 

 

the Company:

 

iBio, Inc.

 

 

9 Innovation Way, Suite 100

 

 

Newark, DE 19711

 

 

Facsimile: 302-356-1173

 

 

 

With a copy via email to:

 

 

robertbkay@gmail.com

 

the Placement Agent:

 

Noble International Investments, Inc.

 

 

6501 Congress Avenue

 

 

Suite 100

 

 

Boca Raton, FL 33487

 

 

Facsimile: 561-994-9775

or to such other address as any of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the date of delivery.

          13. Definition of Certain Terms: For purposes of this Agreement, (a)
“business day” means any day on which the New York Stock Exchange is open for
trading and (b) ”Subsidiary” has the meaning set forth in Rule 405 of the Rules
and Regulations.

          14. Governing Law, Agent for Service and Jurisdiction: This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, including without limitation Section 5-1401 of the New York General
Obligations Law. No legal proceeding may be commenced, prosecuted or continued
in any court other than the courts of the State of Florida located in the City
of West Palm Beach or in the United States District Court for the Southern
District of Florida, which courts shall have jurisdiction over the adjudication
of such matters, and the Company and the Placement Agent each hereby consent to
the jurisdiction of such courts and personal service with respect thereto. The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agent. The Company and the Placement Agent each hereby
waive all right to trial by jury in any legal proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Company agrees that a final judgment in any such legal proceeding
brought in any such court shall be conclusive and binding upon the Company and
the Placement Agent and may be enforced in any other courts in the jurisdiction
of which the Company is or may be subject, by suit upon such judgment.

          15. Placement Agent Information: The parties hereto acknowledge and
agree that, for all purposes of this Agreement, the Placement Agent’s
Information consists solely of the following information in the SPAs as to
Placement Agent’s compensation and its status as a broker-dealer registered with
the Commission and FINRA.

          16. Partial Unenforceability: The invalidity or unenforceability of
any section, paragraph, clause or provision of this Agreement shall not affect
the validity or enforceability of

--------------------------------------------------------------------------------



any other section, paragraph, clause or provision hereof. If any section,
paragraph, clause or provision of this Agreement is for any reason determined to
be invalid or unenforceable, there shall be deemed to be made such minor changes
(and only such minor changes) as are necessary to make it valid and enforceable.

          17. General: This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. In this Agreement, the masculine, feminine and neuter
genders and the singular and the plural include one another. The section
headings in this Agreement are for the convenience of the parties only and will
not affect the construction or interpretation of this Agreement. This Agreement
may be amended or modified, and the observance of any term of this Agreement may
be waived, only by a writing signed by the Company and the Placement Agent.

          18. Counterparts: This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument and such signatures
may be delivered by facsimile.

(Remainder of this page intentionally left blank; signatures begin on the next
page.)

--------------------------------------------------------------------------------



          If the foregoing is in accordance with your understanding of the
agreement between the Company and the Placement Agent, kindly indicate your
acceptance in the space provided for that purpose below.

 

 

 

 

Very truly yours,

 

 

 

 

iBio, Inc.

 

 

 

 

By:

/s/ Robert B. Kay

 

 

--------------------------------------------------------------------------------

 

 

Robert B. Kay

 

 

Chief Executive Officer


--------------------------------------------------------------------------------



Accepted as of the date
first above written:

NOBLE FINANCIAL CAPITAL MARKETS

 

 

 

By:

/s/ Nico Pronk

 

 

--------------------------------------------------------------------------------

 

 

Nico Pronk

 

 

President and Chief Executive Officer

 


--------------------------------------------------------------------------------